Exhibit 10.1
NII HOLDINGS, INC.
EXECUTIVE VOLUNTARY DEFERRAL PLAN
Effective
January 1, 2009

 



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
TABLE OF CONTENTS

              Page
Introduction
    1  
 
       
ARTICLE I Definition of Terms
    1  
1.01 Account
    1  
1.02 Administrator or Plan Administrator
    1  
1.03 Affiliate
    1  
1.04 Beneficiary
    1  
1.05 Board
    2  
1.06 Closing Price
    2  
1.07 Code
    2  
1.08 Committee
    2  
1.09 Compensation
    2  
1.10 Corporation
    2  
1.11 Deferral Contribution
    2  
1.12 Deferral Election
    3  
1.13 Deferred Stock Unit
    3  
1.14 Effective Date
    3  
1.15 Eligible Employee
    3  
1.16 Key Employee
    3  
1.17 Participant
    3  
1.18 Plan
    3  
1.19 Plan Year
    3  
1.20 Termination of Employment
    4  
 
       
ARTICLE II Eligibility and Participation
    4  
2.01 Eligibility
    4  
2.02 Participation
    4  
2.03 Length of Participation
    4  
 
       
ARTICLE III Determination of Deferral
    4  
3.01 Commencement of Active Participation
    4  
3.02 Deferral Election
    4  
3.03 Equitable Adjustment in Case of Error or Omission
    5  
 
       
ARTICLE IV Accounts and Investments
    6  
4.01 Deferred Stock Units
    6  
4.02 Hypothetical Nature of Accounts and Investments
    6  
 
       
ARTICLE V Vesting
    7  

i



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009

              Page
ARTICLE VI Payment
    7  
6.01 Termination of Service
    7  
6.02 Payment of Death Benefit
    7  
6.03 Form of Payment
    7  
6.04 Benefit Determination and Payment Procedure
    8  
6.05 Distribution of Benefit When Distributee Cannot Be Located
    8  
6.06 Acceleration of Benefits Prohibited
    8  
6.07 Beneficiary Designation
    8  
6.08 Claims Procedure
    9  
 
       
ARTICLE VII Plan Administration
    9  
7.01 Appointment of Administrator
    9  
7.02 Duties and Responsibilities of Plan Administrator
    9  
 
       
ARTICLE VIII Amendment or Termination of Plan
    10  
 
       
ARTICLE IX Miscellaneous
    10  
9.01 Unfunded Plan
    10  
9.02 Non-assignability
    11  
9.03 Notices and Elections
    11  
9.04 Governing Law
    11  
9.05 Binding Effect
    11  
9.06 Severability
    11  
9.07 Gender and Number
    11  
9.08 Titles and Captions
    12  

ii



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
Introduction
     Effective January 1, 2009, the Board of Directors of NII Holdings, Inc.
adopts the Executive Voluntary Deferral Plan, under which key employees of NII
Holdings, Inc. have the opportunity to defer receipt of certain compensation
until termination of employment and to provide an incentive to own shares of the
Corporation’s Common Stock, thereby aligning their interests more closely with
the interests of the Corporation’s shareholders.
     The Plan is intended to be a plan that is unfunded and maintained by the
Corporation primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as described in the
Employee Retirement Income Security Act of 1974, as amended. The Plan is
intended to comply in form and operation with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and all questions concerning
the Plan should be interpreted in light of that intent.
ARTICLE I
Definition of Terms
     The following words and terms as used in this Plan shall have the meaning
set forth below, unless a different meaning is clearly required by the context:
1.01 Account
     Account means a bookkeeping account established for a Participant under
Article IV hereof.
1.02 Administrator or Plan Administrator
     Administrator means the Compensation Committee of the Board unless
responsibility is delegated as provided for in Article VII hereof.
1.03 Affiliate
     Affiliate means any subsidiary, parent, affiliate, or other related
business entity to the Corporation.
1.04 Beneficiary
     Beneficiary means the person or persons designated by a Participant or
otherwise entitled pursuant to Plan section 6.07 to receive benefits under the
Plan attributable to such Participant after the death of such Participant.

1



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
1.05 Board
     Board means the present and any succeeding Board of Directors of the
Corporation, unless such term is used with respect to a particular Affiliate and
its board of directors, in which event it shall mean the present and any
succeeding board of directors of that Affiliate.
1.06 Closing Price
     Closing Price means the closing price of a share of common stock of the
Corporation as reported on the Nasdaq Global Select Market composite tape on
such day or, if the common stock of the Corporation was not traded on the Nasdaq
Global Select Market on such day, then on the next preceding day that the common
stock of the Corporation was traded on such market, all as reported by such
source as the Administrator may select.
1.07 Code
     Code means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
1.08 Committee
     Committee means the Compensation Committee of the Board.
1.09 Compensation
     Compensation means a Participant’s base salary, annual bonus and any other
cash compensation received from the Corporation or an Affiliate for the Plan
Year. For each Plan Year, the Committee shall determine each element of
compensation (i.e., base salary, annual bonus or other cash compensation) that
may be deferred under the Plan. Such determination shall be made prior to the
Plan Year for which it will be effective.
1.10 Corporation
     Corporation means NII Holdings, Inc., or any successor thereto.
1.11 Deferral Contribution
     Deferral Contribution means that portion of a Participant’s Compensation
which is deferred under the Plan.

2



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
1.12 Deferral Election
     Deferral Election means an irrevocable written election to defer
Compensation which is executed by the Eligible Employee and timely filed with
the Administrator.
1.13 Deferred Stock Unit
     Deferred Stock Unit means a hypothetical share of the Corporation’s common
stock.
1.14 Effective Date
     The Effective Date of the Plan is January 1, 2009.
1.15 Eligible Employee
     Eligible Employee means any employee of the Corporation or an Affiliate who
is selected by the Committee to participate in the Plan and who is a member of a
select group of management or highly compensated employees. An employee shall
cease to be an Eligible Employee upon a determination by the Corporation that he
is no longer a member of a select group of management or highly compensated
employees.
1.16 Key Employee
     Key Employee means an Eligible Employee who, as of December 31 of any Plan
Year, satisfies the requirements of Code section 416(i) (without regard to Code
section 416(i)(5)). Such Eligible Employee will be considered a Key Employee for
purposes of the Plan for the 12-month period commencing on the next following
April 1; provided, however, that an individual will not be considered a Key
Employee unless at the time of his or her Termination of Employment, the
Corporation is considered a public company pursuant to Code section 409A.
1.17 Participant
     Participant means an Eligible Employee who satisfies the requirements of
Article II.
1.18 Plan
     Plan means the NII Holdings, Inc. Executive Voluntary Deferral Plan.
1.19 Plan Year
     Plan Year means the 12-month period beginning each January 1.

3



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
1.20 Termination of Employment
     Termination of Employment means a Participant’s separation from service
from the Corporation or any Affiliate, whether by retirement or termination of
employment, consistent with Code section 409A and Treasury Regulations
thereunder.
ARTICLE II
Eligibility and Participation
2.01 Eligibility
     Each Eligible Employee may participate in the Plan and elect to defer
Compensation for a Plan Year beginning with the Plan Year that commences
January 1, 2009; provided that such individual is an Eligible Employee on that
date.
2.02 Participation
     In order to participate in the Plan, an Eligible Employee must file with
the Administrator a Deferral Election, as provided in Plan section 3.02. The
Committee may establish such other conditions to enrollment, enrollment periods
or other requirements as it determines in its sole discretion are necessary.
2.03 Length of Participation
     An individual who is or becomes a Participant shall be or remain a
Participant as long as he has a Deferral Election in effect or is entitled to
future benefits under the terms of the Plan.
ARTICLE III
Determination of Deferral
3.01 Commencement of Active Participation
     An Eligible Employee shall become a Participant with respect to a Plan Year
only if he is expected to have Compensation during such Plan Year and he timely
files and has in effect a Deferral Election for such Plan Year.
3.02 Deferral Election
     (a) Amount of Deferral Contributions. A Participant may elect to defer up
to 25% (in 1% increments) of his Compensation for a Plan Year consisting of base
salary and up to

4



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
100% (in 1% increments) of his Compensation for a Plan Year consisting of annual
bonus and have that Compensation invested in Deferred Stock Units. Such Deferred
Stock Units shall be credited (i) in the case of deferred Compensation
consisting of base salary, as of the last day of the calendar quarter that
includes the date the Compensation consisting of base salary is deferred, or
(ii) in the case of deferred Compensation consisting of annual bonus, as of the
day on which such Compensation is payable in accordance with the Corporation’s
then applicable employee compensation policies (the date on which such Deferred
Stock Units are credited pursuant to clauses (i) and (ii) is referred to herein
as the “Payment Date”), and the number of Deferred Stock Units shall be
determined by dividing the Participant’s deferred Compensation payable on the
Payment Date, or with respect to the quarter preceding the Payment Date (in the
case of Compensation consisting of base salary), by the Closing Price as of the
Payment Date.
     (b) Deferral Elections. Except as provided in subsection (c) below, a
Participant may make an election to defer Compensation for a Plan Year only if
such election is made no later than December 31 of the prior Plan Year, or by
such earlier date as may be announced by the Administrator. In the case of the
initial Plan Year commencing January 1, 2009, such election shall be made no
later than December 31, 2008. Such election shall remain in effect for the
entire Plan Year and for all subsequent Plan Years until the Participant revokes
such election or timely files a new election applicable to subsequent Plan
Years. Each Deferral Election shall be made on a form provided by the
Administrator and shall specify such additional information as the Administrator
may require.
     (c) First Year of Eligibility. In the case of an individual who becomes an
Eligible Employee on or after January 1, 2009, for the first Plan Year in which
such Eligible Employee becomes eligible to participate in the Plan, the Eligible
Employee must make an initial deferral election within thirty (30) days after he
or she becomes eligible to participate in the Plan. Such election shall only be
valid with respect to Compensation paid for services rendered after the date of
the initial deferral election.
3.03 Equitable Adjustment in Case of Error or Omission
     If an error or omission is discovered in the Account of a Participant, the
Administrator shall make such equitable adjustment as the Administrator deems
appropriate.

5



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
ARTICLE IV
Accounts and Investments
4.01 Deferred Stock Units
     (a) Except as provided below, a Participant’s Account shall be treated as
if it were invested in Deferred Stock Units that are equivalent in value to the
fair market value of the shares of the Corporation’s common stock in accordance
with the following rules.
     (b) The number of Deferred Stock Units credited to a Participant’s Account
shall be increased on each date on which a dividend is paid on the Corporation’s
common stock. The number of additional Deferred Stock Units credited to a
Participant’s Account as a result of such increase shall be determined by
(i) multiplying the total number of Deferred Stock Units (with fractional
Deferred Stock Units rounded off to the nearest thousandth) credited to the
Participant’s Account immediately before such increase by the amount of the
dividend paid per share of the Corporation’s common stock on the dividend
payment date, and (ii) dividing the product so determined by the Closing Price
on the dividend payment date.
     (c) The dollar value of the Deferred Stock Units credited to a
Participant’s Account on any date shall be determined by multiplying the number
of Deferred Stock Units (including fractional Deferred Stock Units) credited to
the Participant’s Account by the Closing Price on that date.
     (d) In the event of a transaction or event described in this subsection
(d), the number of Deferred Stock Units credited to a Participant’s Account
shall be adjusted in such manner as the Board, in its sole discretion, deems
equitable. A transaction or event is described in this subsection (d) if (i) it
is a dividend (other than regular quarterly dividends) or other distribution
(whether in the form of cash, shares, other securities, or other property),
extraordinary cash dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, repurchase, or
exchange of shares or other securities, the issuance or exercisability of stock
purchase rights, the issuance of warrants or other rights to purchase shares or
other securities, or other similar corporate transaction or event and (ii) the
Board determines that such transaction or event affects the shares of the
Corporation’s common stock, such that an adjustment pursuant to this subsection
(d) is appropriate to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
4.02 Hypothetical Nature of Accounts and Investments
     The Accounts established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor the Accounts established under
the Plan shall hold any actual funds or assets. The Deferred Stock Units
established hereunder shall be used solely to

6



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
determine the amounts to be paid hereunder, shall not represent an equity
security of the Corporation, and shall not carry any voting or dividend rights.
ARTICLE V
Vesting
     A Participant’s Account shall be fully vested and non-forfeitable at all
times.
ARTICLE VI
Payment
6.01 Termination of Employment
     A Participant’s Account shall become payable to the Participant on the
first day of the month following his Termination of Employment, provided,
however, that in the case of an individual who is a Key Employee on his
Termination of Employment, the lump sum shall be paid on the first day of the
month following the six (6) month anniversary of the Participant’s Termination
of Employment.
6.02 Payment of Death Benefit
     The Account of a Participant who dies prior to the payment of his Account
under Plan section 6.01 shall be payable to his Beneficiary thirty (30) days
following the date of the Participant’s death.
6.03 Form of Payment
     A Participant’s Account shall be paid either (a) in a lump sum in shares of
the Corporation’s common stock, with any fractional share paid in cash, or
(b) at the Corporation’s election, in a lump sum in cash in an amount equal to
the dollar value of the Deferred Stock Units credited to the Participant’s
Account on the date the Participant’s Termination of Employment. The payment of
such shares shall be made pursuant to the NII Holdings, Inc. 2004 Incentive
Compensation Plan. The dollar value of the Deferred Stock Units credited to a
Participant’s Account for purposes of clause (b) of this Plan section 6.03,
shall be determined by multiplying the number of Deferred Stock Units (including
fractional Deferred Stock Units) credited to the Participant’s Account by the
Closing Price on the date of the Participant’s Termination of Employment. Any
election by the Corporation pursuant to clause (b) of this Plan section 6.03
shall be made by the Compensation Committee of the Board.

7



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
6.04 Benefit Determination and Payment Procedure
     The Administrator shall make all determinations concerning eligibility for
benefits under the Plan, the time or terms of payment, and the form or manner of
payment to the Participant or the Participant’s Beneficiary, in the event of the
death of the Participant. The Administrator shall promptly notify the
Corporation of each such determination that benefit payments are due and provide
to the Corporation all other information necessary to allow the Corporation to
carry out such determination, whereupon the Corporation shall pay such benefits
in accordance with the Administrator’s determination.
6.05 Distribution of Benefit When Distributee Cannot Be Located
     The Administrator shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or a Participant’s Beneficiary
entitled to benefits under the Plan, including the mailing by certified mail of
a notice to the last known address shown on the Corporation’s or the
Administrator’s records. If the Administrator is unable to locate such a person
entitled to benefits hereunder, or if there has been no claim made for such
benefits, the Corporation shall continue to hold the benefit due such person,
subject to any applicable statute of escheats.
6.06 Acceleration of Benefits Prohibited
     Except as provided in Treasury Regulation section 1.409A-3(j), no
acceleration in the time or schedule of any payment or amount scheduled to be
paid from the Participant’s Account is permitted.
6.07 Beneficiary Designation
     A Participant may designate a Beneficiary to receive the value of his or
her Account upon death. Any Beneficiary designation made hereunder shall be
effective only if properly signed and dated by the Participant and delivered to
the Administrator prior to the time of the Participant’s death. Any Beneficiary
designation hereunder shall remain effective until changed or revoked hereunder.
A Beneficiary designation may be changed by the Participant at any time, or from
time to time, by filing a new designation in writing with the Administrator. If
the Participant dies without having designated a Beneficiary, or if the
Beneficiary so designated has predeceased him, then his estate shall be deemed
to be his Beneficiary.

8



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
6.08 Claims Procedure
     (a) Any claim by a Participant or his or her Beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the Administrator. The
Administrator shall be responsible for deciding whether such claim is payable,
or the claimed relief otherwise is allowable, under the provisions and rules of
the Plan (a “Covered Claim”) and in accordance with the requirements of the
Employee Retirement Income Security Act of 1974, as amended, and Department of
Labor regulations thereunder. As such, the Administrator shall be responsible
for providing a full review of the Administrator’s decision with regard to any
claim, upon a written request.
     (b) Each Claimant or other interested person shall file with the
Administrator such pertinent information as the Administrator may specify, and
in such manner and form as the Administrator may specify; and, such person shall
not have any rights or be entitled to any benefits, or further benefits,
hereunder, as the case may be, unless the required information is filed by the
Claimant or on behalf of the Claimant. Each Claimant shall supply, at such times
and in such manner as may be required, written proof that the benefit is covered
under the Plan. If it is determined that a Claimant has not incurred a Covered
Claim or if the Claimant shall fail to furnish such proof as is requested, no
benefits, or no further benefits, hereunder, as the case may be, shall be
payable to such Claimant.
ARTICLE VII
Plan Administration
7.01 Appointment of Administrator
     The Committee may appoint one or more persons to serve as the Administrator
for the purpose of administering the Plan. In the event more than one person is
appointed, the persons shall form a committee for the purpose of functioning as
the Administrator. The person or persons serving as Administrator shall serve
for indefinite terms at the pleasure of the Committee, and may, by thirty
(30) days prior written notice to the Committee, terminate such appointment.
7.02 Duties and Responsibilities of Plan Administrator
     (a) The Administrator shall maintain and retain necessary records regarding
its administration of the Plan.
     (b) The Administrator is empowered to settle claims against the Plan and to
make such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the

9



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
Plan as it deems appropriate in the event an error or omission is discovered or
claimed in the operation or administration of the Plan.
     (c) The Administrator may construe the Plan, correct defects, supply
omissions or reconcile inconsistencies to the extent necessary to effectuate the
Plan, and such action shall be conclusive.
     (d) The Administrator, in its discretion, may delegate to one or more third
party administrators all or part of the Administrator’s duties with respect to
the administration of the Plan. The Administrator may consult with counsel, who
may be counsel to the Corporation, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel. The
Administrator may revoke or amend the terms of a delegation or consultation at
any time but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan. The express grant in the Plan of any specific power to the Administrator
shall not be construed as limiting any power or authority of the Administrator.
Any decision made, or action taken, by the Administrator or in connection with
the administration of this Plan shall be final and conclusive. All expenses of
administering this Plan shall be borne by the Corporation.
ARTICLE VIII
Amendment or Termination of Plan
     The Plan may be terminated or amended at any time by the Board, effective
as of any date specified provided, however, that any termination must comply
with the requirements of Code section 409A. Any such action taken by the Board
shall be evidenced by a resolution and shall be communicated to Participants and
Beneficiaries prior to the effective date thereof. No amendment or termination
shall decrease the value of a Participant’s Account accrued prior to the
effective date of the amendment or termination.
ARTICLE IX
Miscellaneous
9.01 Unfunded Plan
     All Plan Participants and Beneficiaries are general unsecured creditors of
the Corporation with respect to the benefits due hereunder and the Plan
constitutes a mere promise by the Corporation to make benefit payments in the
future. It is the intention of the Corporation that the Plan be considered
unfunded for tax purposes.

10



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
9.02 Non-assignability
     The interests of each Participant under the Plan are not subject to claims
of the Participant’s creditors; and neither the Participant nor his Beneficiary
shall have any right to sell, assign, transfer or otherwise convey the right to
receive any payments hereunder or any interest under the Plan, which payments
and interest are expressly declared to be non-assignable and non-transferable.
9.03 Notices and Elections
     All notices required to be given in writing and all elections required to
be made in writing under any provision of the Plan shall be invalid unless made
on such forms as may be provided or approved by the Administrator and, in the
case of a notice or election by a Participant or Beneficiary, unless executed by
the Participant or Beneficiary giving such notice or making such election.
Notices and elections shall be deemed given or made when received by any member
of the committee that serves as Administrator.
9.04 Governing Law
     The Plan shall be construed, enforced and administered in accordance with
the laws of the State of Delaware, without regard to principles of conflicts of
laws, except to the extent such laws are preempted by the Federal laws of the
United States of America. This Plan is intended to comply with the distribution
and other applicable requirements of Section 409A of the Code, and shall be
interpreted and applied consistent with the requirements of Section 409A of the
Code (to the extent applicable).
9.05 Binding Effect
     The Plan shall be binding upon and inure to the benefit of the Corporation,
its successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.
9.06 Severability
     If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.
9.07 Gender and Number
     In the construction of the Plan, the masculine shall include the feminine
or neuter and the singular shall include the plural and vice-versa in all cases
where such meanings would be appropriate.

11



--------------------------------------------------------------------------------



 



NII Holdings, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2009
9.08 Titles and Captions
     Titles and captions and headings herein have been inserted for convenience
of reference only and are to be ignored in any construction of the provisions
hereof.

12